Stone, J.,
delivered the opinion of the Court.
The appeal in this case must be dismissed. The order appealed from, was passed on the 1st of August, 1883, *230and the appeal was not taken until the 30th of November, 1883.
The rule now in force regulating the time within which an appeal must be taken, and which rule has all the force and effect of a statute, went into effect on the 1st of September, 1883. This rule limits the time within which an appeal must be taken to “ two months from the date of the judgment or determination, order or decree appealed from.” The appellant in this case had the whole period of two months allowed within which to take his appeal, and having failed to do so, his appeal cannot now be heard.
It makes no difference whether the decree was passed before the 1st of September, 1883, or after it. The full period of time, allowed by the rule limiting the right of appeal, elapsed after the rule went into effect, and before he took his appeal. He was deprived of no right whatever, and had the same time after the 1st of September, 1883, to take his appeal that every other appellant has.
The case of the State, use of Isaac vs. Jones, et al., 21 Md., 432, was a much stronger case than the one before us. The bond sued on in that case was dated on the 29th of May, 1849, and the Statute of Limitations applicable to such bonds was at that time twelve years. The Act of 1853, passed after the execution of the bond provided that the Statute of Limitations to such bonds should be shortened to the period of five years, and that the Act should go into effect on the 1st of January, 1854.
The plaintiff in that case sued on the bond more than five, but within twelve years from its date. The five years from the date of the bond expired on the 29th of May, 1854, five months after the Act became effective. Upon limitations being pleaded this Court held it to be an effectual bar to the action, because the party had five months after the law became operative to bring his action. This five months which the Court thought sufficient time, was only one-twelfth of the time of the new statute.
*231(Decided 29th May, 1884.)
In the case before us the party appellant had the whole time allowed by the rule, and a month over.

Appeal dismissed.